PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,300
Filing Date: 14 Jun 2018
Appellant(s): GRASSI et al.



__________________
Leanne M. Rakers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 22, 2021.
April 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The rejection of claim(s) 1, 6, 11 and 16-20 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kishore et al., US 2009/0297497 A1 is withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xi et al., US 2015/0273025 A1; Filed: 3/25/15.
Xi et al. disclose methods for treating or preventing an infection comprising identifying a subject in need of an antimicrobial treatment and administering to the subject an apyrase and an antimicrobial agent. The methods are also for treating or preventing infection or Polymyxins are cationic polypeptides that disrupt the bacterial cell membrane through a detergent-like mechanism (see paragraph 0121).   Polymyxin E is a bacterial immunogen as they are produced in nature by Gram-positive bacteria such as Paenibacillus polymyxa.  Embodiments are provided in which the administering occurs by the oral route (see paragraph 0026). 
Moreover, other clinically relevant microorganisms and particular strains thereof are discussed in the examples, e.g., Pseudomonas aeruginosa, Burkholderia species, Escherichia coli, Staphylococcus aureus, Mycobacterium immunogenum, among others (see paragraph 0131). Lastly, Xi et al. disclose that the agent/compound may also be encapsulated in suitable biocompatible microcapsules, microparticles, or micro spheres formed of biodegradable or non-biodegradable polymers or proteins or liposomes for targeting to cells. Such systems are well known to those skilled in the art and may be optimized for use with the appropriate agent (see paragraph 0134).
The active method steps of the claimed invention are disclosed in Xi; particularly, the oral administration of the ATP-hydrolyzing enzyme apyrase and bacterial immunogen, the method, absent evidence to the contrary, enhances and/or elicits an IgA and/or IgG immune response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al., US 2015/0273025 A1; Filed: 3/25/15 as previously applied to claims 1, 6, 9, 11, 19-21, 23, 25 and 27 above, and further in view of, as evidenced by Raffin et al., Expert Opin. Drug Deliv., 2013; 10(5):623-638.
Xi et al. disclose methods for treating or preventing an infection comprising identifying a subject in need of an antimicrobial treatment and administering to the subject an apyrase and an antimicrobial agent. The methods are also for treating or preventing infection or colonization. Moreover, Xi discloses that the antimicrobial agent is colistin. Colistin is a member of the polymyxin group of antibiotics and is known also as polymyxin E. Polymyxins are cationic polypeptides that disrupt the bacterial cell membrane through a detergent-like mechanism (see paragraph 0121).   Polymyxin E is a bacterial immunogen as they are produced in nature by Gram-positive bacteria such as Paenibacillus polymyxa.  Embodiments are provided in which the administering occurs by the oral route (see paragraph 0026). 
Moreover, other clinically relevant microorganisms and particular strains thereof are discussed in the examples, e.g., Pseudomonas aeruginosa, Burkholderia species, Escherichia coli, Staphylococcus aureus, Mycobacterium immunogenum, among others (see paragraph 0131). Lastly, Xi et al. teach that the agent/compound may also be encapsulated in suitable biocompatible microcapsules, microparticles, or micro spheres formed of biodegradable or non-biodegradable polymers or proteins or liposomes for targeting to cells. Such systems are well known to those skilled in the art and may be optimized for use with the appropriate agent (see paragraph 0134).
The active method steps of the claimed invention are disclosed in Xi; particularly, the oral administration of the ATP-hydrolysing enzyme apyrase and a bacterial immunogen, the method, absent evidence to the contrary, enhances and/or elicits an IgA and/or IgG immune response.
Xi et al. do not specifically teach that the apyrase is Shigella flexneri apyrase, as recited in claim 7; nor does it specifically teach that the composition is formulated for administration in a nanocapsule, as recited in claim 26.

This modification may be viewed as the substitution of particular type of formulation which were known and suggested in the art. The skilled artisan would have been motivated to make this modification for the reasons set forth above. Accordingly, the subject matter of claims 24 and 26 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Also, see the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) where it is supported that the simple substitution of one known, equivalent element for another to obtain predictable results is obvious. 
Lastly, as it pertains to claim 7, it would have been obvious before the effective filing date of the presently claimed invention to employ a Shigella flexneri apyrase as a source of the ATP-hydrolyzing enzyme with a reasonable expectation of success. This modification may be viewed as a modification of the non-human apyrase, which can be found in microbial species and include those of the Shigella family.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte 
Accordingly, the subject matter of claims 7 and 26 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.	

(2) Response to Argument
As it pertains to the rejection of claim(s) 1, 6, 11 and 19-20 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xi et al., US 2015/0273025 A1; Filed: 3/25/15:
Appellant disputes that Xi does not explicitly or inherently anticipate claim 1 or its dependent claims. More specifically, Xi is at least silent regarding a method of enhancing and/or eliciting an immune response in a subject; silent regarding administering a composition capable of enhancing an IgA immune response and/or an IgG immune response comprising an ATP-hydrolysing enzyme and an immunogen; silent regarding an immunogen capable of eliciting an immune response against a gastrointestinal pathogen or a mucosally transmitted systemic pathogen; and silent regarding orally administering such a composition.
Contrary to Appellant’s arguments, the published claims of the prior art specifically require method steps which comprise administering a composition comprising an ATP-hydrolyzing enzyme and an immunogen to the subject, wherein the composition is administered to the subject orally, and wherein the immunogen is a bacterial antigen, a parasitic antigen or a viral antigen.  Xi specifically discloses a method for treating or preventing an infection or colonization. Additionally, the method comprises the administration of an apyrase (which is an ATP-hydrolysing enzyme) and an antimicrobial agent (see published claim 43).  The administration route is oral (see published claimed 49)


49.  The method of claim 43 wherein the administering occurs by a route selected from the group consisting of oral, intravenous, intraperitoneal, intramuscular, transdermal, subcutaneous, topical, sublingual, and rectal. 
 
The antimicrobial agent as envisioned by Xi is colistin (see published claim 38) 
38.  The composition of claim 37 wherein the antimicrobial agent is colistin or an antibacterial polymer. 

		
Colistin is a member of the polymyxin group of antibiotics and is known also as polymyxin E. Polymyxins are cationic polypeptides that disrupt the bacterial cell membrane through a detergent-like mechanism (see paragraph 0121). While the prior art does not specifically teach that the bacterial antigen (colistin) is “capable of eliciting an immune response against a gastrointestinal pathogen or a mucosally transmitted systemic pathogen”, the specification does not specifically define the types of apyrases or bacterial antigens that must be used to elicit such properties. In fact, the “immunogen” can take various forms (see page 6 of the instant specification):
    PNG
    media_image2.png
    84
    685
    media_image2.png
    Greyscale

Therefore, the bacterial immunogen of Xi that is Polymyxin E anticipates the presently claimed bacterial antigen.
Further, Appellant argues that the Examiner puts forth a theory of inherent anticipation.  However, Xi does not inherently anticipate claim 1 either.  The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency 
In response to Appellant’s argument, the Examiner takes the position that the method steps as claimed are taught in the prior art.  The methods of the prior art, particularly as it pertains to treatment and prevention of an infection or colonization, includes oral colonization as well as gastrointestinal colonization. Appellant has not now or previously placed a rationale on the record to support the notion that colistin would not elicit the immune response as claimed.  In other words, Appellant’s arguments do not present any evidence that colistin is not capable of eliciting an immune response against a GI pathogen or a mucosally transmitted systemic pathogen.  As noted above, the method steps of the prior art (administration of agents to treat/prevent an infection) encompass the inherent features of biological responses claimed in the method of claim 1. 
Lastly, since the Office does not have the facilities for examining and comparing Appellant’s composition with the composition of the prior art, the burden is on Appellant to show a novel or unobvious difference between the claimed product and the prior art (i.e., the composition of the prior art does not possess the ability to enhance an IgA and/or IgG immune In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
As it pertains to the rejection of claims 7 and 26 under 35 U.S.C. 103 as being unpatentable over Xi et al., US 2015/0273025 A1; Filed: 3/25/15 as previously applied to claims 1, 6, 11 and 19-20 above, and further in view of, as evidenced by Raffin et al., Expert Opin. Drug Deliv., 2013; 10(5):623-638:
Appellant disputes that dependent claim 7 and 26 are not prima facie obvious over Xi and Raffin because the cited art, alone or in combination, does not teach or suggest:
1) a method of enhancing or eliciting an immune response; 2) administering a composition capable of enhancing an IgA immune response and/or an IgG immune response comprising an ATP-hydrolysing enzyme and an immunogen; 3) an immunogen capable of eliciting an immune response against a gastrointestinal pathogen or a mucosally transmitted systemic pathogen; and 4) orally administering such a composition.  
As noted above and copied below, Contrary to Appellant’s arguments, the claims specifically requires method steps which comprise administering a composition comprising an ATP-hydrolyzing enzyme and an immunogen to the subject, wherein the composition is administered to the subject orally, and wherein the immunogen is a bacterial antigen, a parasitic antigen or a viral antigen.  Xi specifically discloses a method for treating or preventing an infection or colonization. Additionally, the method comprises the administration of an apyrase (which is an ATP-hydrolysing enzyme) and an antimicrobial agent (see published claim 43).  The administration route is oral (see published claimed 49)
43.  A method for treating or preventing an infection or colonization, the method comprising;  1) identifying a subject in need of an antimicrobial treatment;  and 2) administering to the subject;  a) an apyrase and b) an antimicrobial agent. 

49.  The method of claim 43 wherein the administering occurs by a route selected from the group consisting of oral, intravenous, intraperitoneal, intramuscular, transdermal, subcutaneous, topical, sublingual, and rectal. 
 
The antimicrobial agent as envisioned by Xi is colistin (see published claim 38) 
38.  The composition of claim 37 wherein the antimicrobial agent is colistin or an antibacterial polymer. 


Colistin is a member of the polymyxin group of antibiotics and is known also as polymyxin E. Polymyxins are cationic polypeptides that disrupt the bacterial cell membrane through a detergent-like mechanism (see paragraph 0121). While the prior art does not specifically teach that the bacterial antigen (colistin) is “capable of eliciting an immune response against a gastrointestinal pathogen or a mucosally transmitted systemic pathogen”, the specification does not specifically define the types of apyrases or bacterial antigens that must be used to elicit such properties. In fact, the “immunogen” can take various forms (see page 6 of the instant specification):
    PNG
    media_image2.png
    84
    685
    media_image2.png
    Greyscale

Therefore, the bacterial immunogen of Xi that is Polymyxin E anticipates the presently claimed bacterial antigen.
Moreover, the Examiner takes the position that the method steps as claimed are taught in the prior art.  The methods of the prior art, particularly as it pertains to treatment and prevention an infection or colonization, includes oral colonization as well as gastrointestinal colonization. Appellant has not now or previously placed a rationale on the record to support 
Since the Office does not have the facilities for examining and comparing Appellant’s composition with the composition of the prior art, the burden is on Appellant to show a novel or unobvious difference between the claimed product and the prior art (i.e., the composition of the prior art does not possess the ability to enhance an IgA and/or IgG immune response).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
This rejection under 35 U.S.C. 103 is of record because Xi et al. do not specifically teach that the apyrase is Shigella flexneri apyrase, as recited in claim 7; nor does it specifically teach that the composition is formulated for administration in a nanocapsule, as recited in claim 26.
Lastly, as a note of record, Appellant has not disputed the teaching of the dependent claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645   
December 21, 2021                                                                                                                                                                                                     
Conferees:

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.